FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA ANTONIA RODRIGUEZ-                         No. 08-73867
PAREDES,
                                                 Agency No. A027-199-904
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Maria Antonia Rodriguez-Paredes, a native and citizen of El Saldavor,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen deportation proceedings. We have jurisdiction under 8




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen

and review de novo due process claims. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Rodriguez-Paredes’ motion

to reopen as untimely because she filed the motion more than eighteen years after

the BIA’s final order of deportation. See 8 C.F.R. § 1003.2(c)(2). Rodriguez-

Paredes’ contention that reopening is warranted because she lacked adequate notice

under Flores-Chavez v. Ashcroft, 362 F.3d 1150 (9th Cir. 2004), is misplaced

because she appeared for her scheduled hearing. It follows that Rogriguez-Paredes

has not established a due process violation. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (petitioner must show error and prejudice to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73867